—Appeal from a judgment of the County Court of Essex County (Ryan, J.), rendered January 23, 2002, which resentenced defendant following his conviction of the crime of sexual abuse in the first degree.
Pursuant to a negotiated plea agreement which included a waiver of his right to appeal, defendant pleaded guilty to the crime of sexual abuse in the first degree in satisfaction of various charges against him. While the People agreed to recommend a sentence of six months’ jail time and five years’ probation, County Court made no sentencing commitment and informed defendant of the permissible range of sentencing which could be imposed. After defendant’s original sentence was vacated by this Court because the People breached their sentencing recommendation promise (290 AD2d 587 [2002]), County Court resentenced him to a determinate prison term of four years. Defense counsel now seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, we agree. Inasmuch as defendant entered a knowing, voluntary and intelligent plea of guilty which included a waiver of his right to appeal, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Crew III, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.